DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutter support 114 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Appropriate correction required. 
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Claim 1, comma after should be a semicolon. Claim 3, delete “C”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 “the submarine cable” lacks antecedent basis. Appropriate correction required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ollason et al. (US 6,220,786).
Regarding claim 1, Ollason et al. teaches an underwater trencher (fig. 5) having a submarine cable burying apparatus, the underwater trencher comprising:  an underwater moving body (35); and a trench digger (29) provided on the underwater moving body by a support plate (21) and a cutter support (plate with points 2,2’, 4’,4) provided on an upper surface of the underwater moving body, wherein a cable guide member (arms 31,32) configured to guide the submarine cable to a trench excavated by the trench digger is coupled to the cutter support, and an upwardly opened guide portion (fig. 2) of the cable guide member is provided with a depressor (rollers 72-74) configured to press downwards the submarine cable drawn into and guided by the cable guide member or to release a pressing force so as to relax a tensioned state of the submarine cable when tension is generated in the submarine cable.  

2. The underwater trencher of claim 1, further comprising: a pair of upper cutter support pieces (4,4’) disposed on an upper surface of one end of the support plate such that the cutter support and a support frame of the trench digger are coupled by a shaft thereto; and a pair of lower cutter support pieces (2,2’) disposed on a bottom surface of the one end of the support plate such that remaining ends of couple cutter actuators (fig. 1), one ends of which are respectively 

3. The underwater trencher of claim 1, wherein at one side of the inlet of the cable guide member, an opening is formed by removing or bending a side wall in order to connect and disconnect the submarine cable when the submarine cable has been drawn into the inlet or while the submarine cable is being drawn into the inlet (fig. 5).   

9. The underwater trencher of claim 1, further comprising: a guide member (arms 154,150)provided on an upper surface of the underwater moving body, the guide member having a guide hole configured to support and guide the submarine cable to the guide portion (fig. 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 5, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ollason in view of Reece (US 4,896,998).
Regarding claims 4, 5, Ollason teaches the trencher of claim 1, with a deprsoor comprising rollers (72-74), but fails to teach a push member and pressing unit.  However, Reece teaches a similar device with a depressor comprising a push member (fig. 3, 6) and a pressing unit (16,17). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a push member and a pressing unit on the trencher of Ollason as addition of parts that allows control of tension in the cable that is taught to be beneficial by Reece (1:24-66).

Regarding claims 10 and 11, Ollason teaches a method of installing a submarine cable, the method comprising: placing an underwater trencher on a sea floor (Fig. 5), wherein the underwater trencher comprises an underwater vehicle body (35), a trench digger (29) and a cable guide (31, 32), wherein the trench digger and the cable guide are coupled to the underwater vehicle body, wherein the cable guide comprises an elongated body and a depressor (72-74) coupled to the guide body to form together an elongated, inclined guide channel that comprises a cable inlet and a cable outlet, wherein the depressor is movable with respect to the elongated body (rollers);  operating the underwater trencher on the sea floor such that the trench digger digs a trench into the sea floor (38) while the underwater vehicle body travels on the sea floor; supplying a submarine cable from a cable supply ship on a sea surface to the sea floor through the elongated, inclined guide channel while the depressor presses down the submarine cable in the elongated, inclined guide channel not to float out of the channel (fig. 5).  Ollason does not teach monitoring the force on the cable.  However, Reece teaches a similar device with a depressor comprising a push member (fig. 3, 6) and a pressing .

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Hitzke (US 6,036,403) teaches a guide plate in operation with a feed shoe. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671